IN THE SUPREME COURT OF THE STATE OF NEVADA


                     CHARLES H. PORTER,                                     No. 69041
                     Appellant,
                     vs.
                     THE STATE OF NEVADA,                                        FILED
                     Respondent.                                                  JUN 172016



                                             ORDER OF AFFIRMANCE
                                 This is a pro se appeal from a district court order denying a
                     postconviction petition for a writ of habeas corpus.' Eighth Judicial
                     District Court, Clark County; Richard Scotti, Judge.
                                 Appellant Charles H. Porter was convicted on June 18, 1997,
                     and sentenced to a term of life without the possibility of parole. He
                     appealed, this court affirmed the judgment of conviction, Porter v. State,
                     Docket No. 30680 (Order Dismissing Appeal, September 24, 1999), and
                     remittitur issued on October 20, 1999. Porter filed a pro se postconviction
                     petition for a writ of habeas corpus on September 11, 2000. The district
                     court denied that petition, Porter appealed, and we affirmed the district
                     court's order.   Porter v. State, Docket No. 37203 (Order of Affirmance,
                     October 22, 2002). Porter filed a second petition for habeas relief on April
                     3, 2008. The district court denied the petition as procedurally barred, and
                      e affirmed.     Porter v. State, Docket No. 52250 (Order of Affirmance,


                            'Having considered the pro se brief filed by appellant, we conclude
                     that a response is not necessary. NRAP 46A(c). This appeal therefore has
                     been submitted for decision based on the pro se brief and the record. See
                     NRAP 34(0(3).

SUPREME COURT
        OF
     NEVADA


10) 1947A    CirOD

                                                                                         Hb
                March 5, 2009). Porter filed a third habeas petition on March 18, 2013.
                The district court denied the petition as procedurally barred, and we
                affirmed.   Porter v. State, Docket No. 63433 (Order of Affirmance,
                September 16, 2014).
                            On June 22, 2015, Porter filed his fourth postconviction
                petition for a writ of habeas corpus and a motion to appoint counsel. The
                State opposed the petition, arguing that it was untimely and successive
                and that Porter failed to show good cause to overcome the procedural bar.
                Moreover, the State specifically pleaded laches. The district court denied
                Porter's petition, and this appeal followed.
                            Porter filed the instant petition more than 15 years after this
                court issued the remittitur from his direct appeal. Thus, his petition was
                untimely filed. See NRS 34.726(1). The petition was successive because
                he had filed three previous petitions for habeas relief, see NRS 34.810(2),
                and constituted an abuse of the writ because it raised a new and different
                claim that could have been raised before, see id.; NRS 34.810(1)(b)(2).
                Porter's petition was procedurally barred absent a demonstration of good
                cause and prejudice. See NRS 34.726(1); NRS 34.810(3). Further, as the
                State specifically pleaded laches, Porter was required to overcome the
                presumption of prejudice to the State. See NRS 34.800(2).
                            Porter argues that he had good cause in newly discovered
                mitigation evidence that was not presented due to ineffective assistance of
                trial counsel. In particular, he argues that trial counsel failed to present
                evidence of his military service and posttraumatic stress disorder at
                sentencing. Not only does the record belie this argument, as trial counsel
                did discuss these matters, but Porter knew of his own service background
                and could have timely raised this issue in his first habeas petition.    See

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                 Hathaway v. State, 119 Nev. 248, 253, 71 P.3d 503, 506 (2003) (providing
                 that "a claim or allegation that was reasonably available to the petitioner
                 during the statutory time period would not constitute good cause to excuse
                 the delay"). Likewise, Porter's plea-negotiation allegation was reasonably
                 available to be timely raised and cannot constitute good cause because
                 Porter knew of the representations regarding the plea negotiations made
                 to him by his counsel before he entered his plea and thus knew of them
                 before the statutory period expired.       See id.   To the extent that Porter
                 contends that his claims of ineffective assistance of counsel excuse the
                 delay, a procedurally defaulted ineffective-assistance-of-counsel claim
                 cannot constitute good cause.      Id. at 252, 71 P.3d at 506. Porter's
                 inexperience in the law and posttraumatic stress disorder do not
                 constitute good cause, as the lack of access to trained legal expertise and
                 cognitive disabilities are not impediments external to the defense and do
                 not constitute good cause. See Phelps v. Dir., Nev. Dep't. of Prisons, 104
Nev. 656, 660, 764 P.2d 1303, 1306 (1988) (holding that petitioner's
                 mental handicap and poor legal assistance from inmate law clerks did not
                 establish good cause). Accordingly, as we conclude that Porter has failed
                 to show that good cause existed to excuse the procedural bar and that the
                 district court did not err in denying his petition as procedurally barred, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                         J.


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1941A    e
                         cc:   Hon. Richard Scotti, District Judge
                               Charles H. Porter
                               Attorney General/Carson City
                               Clark County District Attorney
                               Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              4
09) 1947A     119V4 9)
             .4